Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bertin et al (6,219,215).
Bertin teaches an apparatus comprising: a circuit 130 to direct a power signal Vps to at least one electrical component 142,144, the circuit comprising: a protection device 52 to regulate power to the at least one electrical component and protect the at least one electrical component from damage; detection circuitry 152 to determine a failure of the protection device; and alert handling logic 140 to receive a signal corresponding to a failure of the protection device from the detection circuitry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al (6,219,215).
Bertin teaches an apparatus comprising: a circuit 130 to direct a power signal Vps to at least one electrical component 142,144, the circuit comprising: a protection device 52 to regulate power to the at least one electrical component and protect the at least one electrical component from damage; detection circuitry 152 to determine a failure of the protection device; and alert handling logic 140 to receive a signal corresponding to a failure of the protection device from the detection circuitry.
The device taught by Bertin differs from the claims with minor variations such as the protect device comprises an asymmetric conduction circuit component (claim 3) and the use of LEDs as alert indicators (claim 19).
It would have been obvious to one of ordinary skill to use the teachings of Bertin to meet the claims because differences between the dependent claims and the prior art of record are only conventional design considerations that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SWJackson
April 19, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836